DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 2-5, 14, 21, and 23-26 are canceled. Claims 1, 6-13, 15-20, 22, and 27 are pending. Claims 10-11, 15-20, and 22 are withdrawn. Claims 1, 6-9, 12-13, and 27 are examined on the merits. All rejections not reiterated herein are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,6-9,12-13 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 1 is amended to recite “one of the four electromagnets from each magnetic structure is configured to simultaneously generate the same magnetic field gradient within four adjacent fluid containers of the plurality of fluid containers”. This introduces new matter and fails to comply with the written description requirement since the specification, claims, and drawings as originally filed do not disclose the cited limitations. 
Specifically, there is no disclosure of an electromagnet that simultaneously generates the same magnetic field within four adjacent fluid containers. The specification at par. 68-70 and 93 discloses embodiments in which an electromagnet is shared between four sample wells and can generate a magnetic field in all four sample wells. However, embodiments in which one electromagnet is configured to generate the same magnetic field gradient within four adjacent fluid containers is not fully described in order to satisfy the written description requirement. There is no guidance for how one would configure an electromagnet of a magnetic structure to simultaneously generate the same magnetic field gradient in four adjacent fluid containers nor disclosure of an arrangement or structure of the electromagnet in relation to the fluid containers that performs such a function.  As such, the amended system is not fully described in the specification in order to satisfy the written description requirement and this limitation of the claims is rejected as new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqi (US PGP 2012/0061302; previously cited) in view of Rockwell (US 6,879,067; previously cited).
Siddiqi discloses a plurality of fluidically-isolated fluid containers, each of the fluid containers for containing a fluid and a plurality of magnetic particles (para 67,113, abstract), each of the fluid containers extending from a lower, closed end to an upper, open end that is configured to be open to the atmosphere to receive a fluid to be processed therethrough (see Figs. 7, 15 for example). Siddiqi discloses a sample tray comprising isolated fluid containers (e.g., 96 well plate, para 44; see also Fig 15; para 141). 
The device of Siddiqi meets all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitations of be able to receive a fluid to be processed therethrough.
Siddiqi discloses a plurality of magnetic structures, each magnetic structure comprising four electromagnets that are adjacent to and surrounds the periphery of one of the fluid containers (para 116) that surround one of the fluid containers at a first vertical position, each of the four electromagnets from each of the magnetic structures being configured to generate a magnetic field within the one of the fluid containers (para 113, “FIG. 10a shows two electromagnet coils 101a and 101b mounted on a support frame 104 and displaced at about 180 degrees at the exterior of a container 102 with the liquid test medium and magnetic particles 103 inside. FIG. 10b shows a cross-section of a single container 102 with the liquid test medium and magnetic particles 103 surrounded by a ring of individual electromagnet coils 101a to 101r mounted on a support frame 104”; see Fig 8-10; see Fig 15 and para 140-147, four magnets #155 surround several of the fluid containers which includes surrounding one of the fluid containers). The Office notes that Siddiqi discloses regions in Fig 15 having a group of fluid containers encompassed by 4 magnets (Fig 15). Where Siddiqi discloses (in Fig 15, see para 140) items 155 as magnets, it would be obvious to one of skill in the art to substitute the electromagnets of the embodiment described in Fig 10 for the generic magnets disclosed in Fig 15. Siddiqi discloses one of the four electromagnets from each magnetic structure is shared between four electromagnetic structures from the plurality of magnetic structures (e.g., see Fig. 15).
The 4 electromagnets of Siddiqi (see the collection of 4 magnets #155 in Fig 15) meet all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitations of “to generate a magnetic field within the at least one fluid container”. Moreover, the magnetic structures of Siddiqi meet all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitation of “to simultaneously influence the magnetic particles arranged within four adjacent fluid containers that are adjacent to and surround the at least one electromagnet of each electromagnet structure”. The one of the four electromagnets from each magnetic structure of Siddiqi meets all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitation “to simultaneously generate the same magnetic field gradient within four adjacent fluid containers of the plurality of fluid containers”. The Office notes that the magnetic field lines from any magnet of Siddiqi (being otherwise unimpeded) will extend to generate magnetic fields in many containers.
Siddiqi fails to disclose a control component.
Rockwell, in the related art of electromagnetic devices used to promote the movement of particles, discloses a control component (col 2, ln 20-54) coupled to a magnetic structure comprising electromagnets, the control component being configured to control the magnetic field generated by each of the electromagnets to generate a magnetic field gradient (col 4, ln 50-col 5, ln 24).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine controller of Rockwell with the mixing device of Siddiqi because Siddiqi discloses an electromagnetic mixing device that is easily altered by automatic control (para 67) and Rockwell discloses controllers are suitable for controlling electromagnetics to control the movement of particles (col 2, ln 5-20). One of skill in the art would have a reasonable expectation of success in combining Rockwell with Siddiqi because both are drawn to the art of control of electromagnets. Moreover, where the instant disclosure states “In various aspects, the controller 825 can be any type of device and/or electrical component capable of actuating an electromagnet” (spec para 82) one of skill in the art would surely recognize that the controller of Rockwell would be an obvious device for providing control to the electromagnets of Siddiqi.
The combination of Siddiqi in view of Rockwell meets all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitations of “to control the magnetic field generated by each of the four electromagnets for each magnetic structure that surrounds and is at the periphery of each fluid container to generate a magnetic field gradient within the each fluid container sufficient to magnetically influence the plurality of magnetic particles within the fluid in the each fluid container”. 
Regarding claim 6, Siddiqi discloses the sample plate comprises a bottom surface comprising depressions (see Fig 15, e.g., sample plate has a bottom surface comprising apertures thereby reading on depressions; para 144-145). The sample plate of Siddiqi meets all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitations to removably engage at least a portion of the electromagnetic structures.
Regarding claim 7, Rockwell discloses applying a radiofrequency waveform to the electromagnets of 20 MHz (col 9, ln 50-60). Regarding claims 8 and 9, Rockwell discloses a phase delay between 0-180 degrees. One of skill in the art at the time of filing would find it obvious to apply Rockwell’s teaching of frequency and phase delay to the automatic control of Siddiqi because Siddiqi discloses the benefit of automatic control and Rockwell teaches that it is convention to use radiofrequency and use a range of phase angles.
Regarding claim 12, Siddiqi teaches a chamber configured to hold a maximum volume of 1 to 10 ml (para 61, The process of the present invention can be used for sample volumes as little as 100 mL and can be scaled up to process sample volumes in excess of 100 mL).
Regarding claim 13, Siddiqi discloses magnetic structure also comprises an additional four plurality of electromagnets that are arranged around the one of the fluid containers at a second vertical position (Fig 8, discloses a vertical arrangement of permanent magnets which have more than one vertical position, para 52). The Office notes that where Siddiqi teaches either electromagnets or permanent magnets may be used (para 51), one of skill in the art would find it obvious to substitute the permanent magnets described in para 28 and 29 with electromagnets.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Siddiqi (US PGP 2012/0061302; previously cited) in view of Rockwell (US 6,879,067; previously cited) as applied to claim 1 above, and further in view of Lenz (US PGP 2010/0200405; previously cited).
Siddiqi and Rockwell disclose the limitations of claim 1 but fail to disclose a structure shaped to concentrate the magnetic field.
Lenz discloses magnetic upper end of each magnetic structure is shaped to correspond to a peripheral surface of the one of the fluid containers so as to act as a lens that concentrates the magnetic field (Fig 1, item #34, para 294, The orienting pins are arranged to concentrate magnetic field flowing in one or more directions from the magnet and orient the magnetic field to the lid of each vessel or vial).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the structure of Lenz to the magnetic structures of the combination of Siddiqi and Rockwell because Siddiqi discloses magnets used to influence magnetic particles (Fig 9, 10 and 15) that is generic with respect to shape and the shape taught by Lenz provides the advantage of being able to concentrate the magnetic field at the magnetic particles. One of skill in the art would have a reasonable expectation of success in combining Lenz with Siddiqi and Rockwell because each reference is drawn to the art of using magnets for manipulating magnetic particles.
Response to Arguments
Applicant’s arguments, see p. 7, filed 3/14/2022, with respect to the rejections of claim 1 and 6 under 35 USC 112(b) have been fully considered and are persuasive in light of amendments to the claim.  The rejections of claim 1 and 6 under 35 USC 112(b) has been withdrawn. 
Applicant's arguments filed 3/14/2022 with respect to the rejections of the claims under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s interpretation of “sharing” is not what Applicant considers to be “sharing” as contemplated by the present application. It is noted that under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (see MPEP 2111).
Applicant argues there is no suggestion or teaching that a single magnet could be shared amongst multiple wells in Siddiqi. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single magnet is shared amongst multiple wells) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nonetheless, Siddiqi discloses a single magnet that is shared amongst multiple wells (e.g., see Fig. 15).
Applicant argues that while multiple wells described in Siddiqi may feel the influence of the magnetic field from a single magnet, multiple adjacent wells will not experience the same magnetic field gradient from a single magnet that is intended to be shared between the adjacent wells. This is not persuasive because the one of the four electromagnets of the magnetic structures of Siddiqi meet all the structural limitations of the claims as detailed above and does not impart any structural limitations on the claimed product.  The prior art combination of references is considered capable of meeting the functional limitations including “to simultaneously generate the same magnetic field gradient within four adjacent fluid containers of the plurality of fluid containers”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641